         Case 1:20-cv-10623-KPF Document 11 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CRAIG CUNNINGHAM,
                             Plaintiff,
                      -v.-
                                                       20 Civ. 10623 (KPF)

                                                              ORDER
BIG THINK CAPITAL, INC., DAN ISRAEL,
and JOHN/JANE DOES 1-5,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      As discussed with the parties in email correspondence, the parties are

hereby ORDERED to appear for a telephonic conference on February 18,

2021, at 3:00 p.m. To access the conference, the parties shall call (888) 363-

4749 and enter access code 5123533#. Please note, the conference line will

not be available prior to 3:00 p.m.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff’s

address of record.

      SO ORDERED.

Dated:       February 9, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
